Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to the applicant's amendment and request for continued examination (RCE) submitted on 02/12/2021. Claims 16, 22 and 27 have been amended. Claim 1-15, 19, 23 and 25-26 have been previously canceled. Claims 30-31 have been canceled. Thus, claims 16-18, 20-22, and 27-29 are currently pending in the instant application.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/11/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a wireless transmitter arranged for wirelessly transmitting an acknowledgement message to said wireless controller upon correct receipt of said control signal” recites in claims 16 and 27 must be shown or the feature(s) canceled from the claim(s).  Figure 1, item 11 is a wireless receiver, and the wireless receiver 11 is a wireless receiving function embodied in a microcontroller or a microprocessor. But there are not any drawing shown a microcontroller or a microcontroller may further embed a wireless transmitter. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16 and 27 are objected to because of the following informalities:  
n claims 16, lines 6-8, it is suggested that the limitation recites “a wireless receiver, connected to and powered by the auxiliary supply, arranged for wirelessly receiving, from a wireless controller, a control signal, and arranged for activating the driver based on the received control signal” should be changed to --a wireless receiver implemented in a microcontroller, connected to and powered by the auxiliary supply; wherein the wireless receiver arranged for wirelessly receiving a control signal from a wireless controller, and arranged for activating the driver based on the received control signal-- to make it clearer. 
In claim 16, lines 9-10, it is suggested that the limitation recites “a wireless transmitter arranged for wirelessly transmitting an acknowledgement message to said wireless controller upon correct receipt of said control signal” should be changed to --a wireless transmitter embedded in the microcontroller and arranged for wirelessly transmitting an acknowledgement message to said wireless controller upon correct receipt of said control signal-- to make it clearer.
In claim 27, lines 1-4, it is suggested that the limitation recites “the device having an AC supply voltage, a receiver arranged for wirelessly receiving a control message from a wireless controller, and a transmitter arranged for wirelessly transmitting an acknowledgement message to said wireless controller” should be changed to --the lighting device having an AC supply voltage for providing power to a light emitting load, a wireless receiver implemented in a microcontroller and arranged for wirelessly receiving a control message from a wireless controller, and a wireless transmitter embedded in the microcontroller and arranged for wirelessly transmitting an acknowledgement message to said wireless controller—to make it clearer.
said driver based on said received control signal such that said light emitting load of said lighting device starts emitting light" in lines 16-18.  There is a lack of antecedent basis for this limitation in the claim, because there is not any driver or light emitting load recite in claim 27.
Appropriate correction is required.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20-22, 24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui et al. (U.S Publication No. 20120063186 A1, herein after referred as Tsui ‘186) in view of Tsui et al. (U.S Publication No. 20110012528 A1, herein after referred as Tsui ‘528).
Regarding claims 16 and 27, Tsui ‘186 discloses a lighting device (201, see fig. 2) and a method of operating a lighting device, comprises:
a light emitting load arranged for emitting light (which is a load 105, see fig. 1, paragraph [0026]);

an auxiliary supply (which is a SMPS 203 supplying a DC voltage to a receiver 205) arranged for supplying an auxiliary supply voltage (see fig. 2, paragraph [0030]);
a wireless receiver (which is a RF receiver 205 is used to receive wireless control signals from a remote control), connected to and powered by said auxiliary supply (SMPS 203), arranged for wirelessly receiving, from a wireless controller, a control signal, and for activating said driver based on said received control signal (see fig. 2, paragraph [0030]), 
a wireless transmitter arranged for wirelessly transmitting an acknowledgement message to said wireless controller upon correct receipt of said control signal (via a microprocessor 207, which is also configured to control and manage all other operations, including decoding wireless signals, controlling operation of RF receiver 205, programming another remote control, among others, see abstract, paragraph [0030] and [0035]); and
wherein said wireless receiver (205) is arranged to operate according to a pulsed listen mode, said pulsed listen mode comprising active phases in which said wireless receiver is able to receive said control signal (which is a microprocessor 207 is also configured to control and manage all other operations, including decoding wireless signals, controlling operation of RF receiver 205, programming another remote control, among others. User interface may also be used to control the operation of the switch, such as to activate the switch device, to control state indicators such as LEDs, 
Tsui ‘186 does not explicitly disclose wherein commencement of the active phases are determined based upon an identifiable reference point of the AC supply voltage waveform.
However, Tsui ‘528 discloses control switch includes an input terminal coupled to an alternating current (AC) power supply, a load terminal coupled to a load, a triac circuit coupled to the input terminal and the load terminal, a microcontroller and a power supply. The triac circuit may be configured to receive a triggering voltage and provide an activation pulse to the load based on one or more triggering voltage signals supplied by the microcontroller (see abstract). Tsui ‘528 discloses in figure 3, terminals C and D are connected to triac 316. Detection circuitry 335 of control switch 300 may be configured to monitor the average voltage across triac 316. When triac 316 is triggered, the voltage across terminals C and D will be coupled to components of detection circuitry 335 as described in more detail below with reference to figure 6. The output of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the lighting device as taught by Tsui ‘186 with the lighting device as taught by Tsui ‘528 in order to provide commencement of the active phases are determined based upon an identifiable reference point of the AC supply voltage waveform the wireless receive, thus other loads may require an activation pulses with an increased activation voltage (see paragraph [0033] by Tsui ‘528).
Regarding claims 17 and 28, Tsui ‘186 in view of Tsui ‘528 discloses the lighting device according to claim 16 and the method of claim 27, wherein said pulsed listen mode comprises a repetitive pattern of subsequent pulses, wherein said pulse listen mode is in an active phase during a pulse and in a non-active phase between subsequent pulses (see fig. 4A-4C by Tsui ‘186).
Regarding claims 18 and 29, Tsui ‘186 in view of Tsui ‘528 discloses the lighting device according to claim 17 and the method of claim 28, wherein said pulsed listen mode comprises a duty cycle between 5% - 15%, and wherein a duration of a pulse is between 30ms - 100ms (see paragraph [0037 by Tsui ‘186).
Regarding claim 20, Tsui ‘186 in view of Tsui ‘528 discloses the lighting device according to claim 16, wherein said driver is further arranged to convert said AC supply voltage to an DC voltage, and for providing said DC voltage to said wireless receiver for additionally empowering said wireless receiver (see fig. 3, paragraph [0030] by Tsui ‘186).
Regarding claim 21, Tsui ‘186 in view of Tsui ‘528 discloses the lighting device according to claim 16, wherein said auxiliary supply is a capacitive supply (see paragraph [0025] by Tsui ‘528), which is also considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied. 
Regarding claim 22, Tsui ‘186 in view of Tsui ‘528 discloses the lighting device according to claim 16, wherein said identifiable reference point is based on at least one of: a phase of said mains power supply; a cycle of said mains power supply (see paragraph [0030] by Tsui ‘186).
Regarding claim 24, Tsui ‘186 in view Tsui ‘528 discloses a lighting assembly, comprising: a lighting device according to claim 16, and a wireless controller arranged for wirelessly transmitting a control signal to said lighting device; wherein said wireless controller is arranged to repeatedly transmit the same control signal to said lighting 
Citation of relevant prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE BRUYCKER et al. (U.S Publication No. 20190191534 A1) discloses a lighting device comprising terminals for connecting a main power supply, the lighting device comprising: a light emitting module, a control circuit for monitoring a wireless control signal indicative of a power condition of the main power supply and for monitoring a power condition at the terminals, and an auxiliary power supply for powering the lighting device (see fig. 1-2, abstract, paragraph [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571)272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        02/18/2021